950 A.2d 213 (2008)
195 N.J. 438
In the Matter of Stuart P. SCHLEM, an Attorney at Law.
No. D-186 September Term 2007
Supreme Court of New Jersey.
June 26, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that STUART P. SCHLEM of FREEHOLD, who was admitted to the bar of this State in 1983, and who has; been suspended from the practice of law since March 12, 2003, by Orders of this Court filed on February 13, 2003, and October 7, 2005, be restored to the practice of law, effective immediately; and it is further
ORDERED that STUART P. SCHLEM shall enroll in and successfully complete the core courses of the Skills and Methods course offered by the Institute for Continuing Legal Education on a schedule to be determined by the Office of Attorney Ethics; and it is further
ORDERED that STUART P. SCHLEM shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court.